IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MUKUNDA BELSHE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0825

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 17, 2017.

An appeal from an order of the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.